Roaming on public mobile networks (signature of act)
It is my great pleasure, Madam Federal Chancellor Angela Merkel, President of the European Council, to sincerely welcome you today to this extraordinary plenary session of the European Parliament.
(Applause)
We eagerly await your report on the results of the European Council of 21/22 June and the activities and achievements of the German Council Presidency. It is also a pleasure to greet the Commission President, Mr Durão Barroso. Welcome, Mr Commission President.
Before we come to the discussion on the summit, however, it is a joyful experience, together with the President of the European Council, to sign an important new EU regulation. With our signature under the Roaming Regulation, we are at the same time rounding off a successful collaboration on behalf of the citizens of the European Union.
(Audio problems)
Europe does not always succeed immediately. If we are patient, however, it will succeed.
As far as technology is concerned, there is still more to do. The Commission President is right about a technology institute. Mr Commission President, we must move forward.
Today is a good day for 140 million mobile-telephone users in the European Union. The European Parliament, the Council and the Commission have acted quickly, decisively and efficiently on behalf of our citizens. In a record time of only eleven months after the tabling of the draft regulation through the Commission, the new Roaming Regulation comes into force at the end of this week, on 30 June.
At this point, I would specifically like to thank the Commission and especially Commissioner Reding for her initiative, her bold proposal and her active role in the course of negotiations.
(Applause)
My thanks also go to the Council Presidency, which recognised the importance of this ruling for Europe's citizens and therefore campaigned for a speedy solution at Council level with great dedication and successful negotiating skills.
Special thanks go to our rapporteur, Mr Rübig, and the chairman of the Committee on Industry, Research and Energy, Mrs Niebler. They steered this difficult dossier safely and decisively through the committee and were able to achieve an excellent and convincing result for consumers.
From this summer onwards, mobile-telephone customers will be able to take advantage of lasting lowered roaming tariffs. Greater price transparency and quick, personalised price information provided immediately on crossing a border will lead to a more customer-friendly service and a lowering of prices.
Today, the European Union is removing a major barrier to further development of the freedom of movement of persons within the European Union. This is a good example for a Europe of results, for a Union whose actions have a tangible value for its citizens.
Madam President, there is provision in the procedure for you to kindly make a few remarks on the Roaming Regulation before your main report.
Mr President, ladies and gentlemen, not every regulation can be explained simply, but this one can. With this in place, it will be simpler and, above all, cheaper to telephone from one European country to another in future. I am quite sure that Europe's citizens will greatly appreciate it and we should, therefore, quickly put our signatures to the regulation, Mr President.
(Applause)